Citation Nr: 1109646	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, also claimed as anterior cruciate ligament repair and to include as secondary to the service-connected left knee disorder.

2.  Entitlement to service connection for a low back disorder, also claimed as an L5 vertebral disorder.

3.  Entitlement to an increased evaluation for left shoulder bursitis with impingement syndrome, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right shoulder bursitis with impingement syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran appeared for a Travel Board hearing in October 2010.

This case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran has not, to date, been afforded a VA examination addressing the nature and etiology of his claimed right knee disorder.  The service treatment records, however, reflect treatment for right knee symptoms in August 1986 and July 1991, and the service separation history report from July 1992 indicates cramps in the legs.  Subsequent to service, the Veteran has had frequent right knee treatment and underwent arthroscopic surgery in April 2003.  Given these facts, as well as the Veteran's reports of right knee problems since service, the Board finds it "necessary" that he be afforded a VA orthopedic examination to address the nature and etiology of the right knee disorder.  38 C.F.R. § 3.159(c)(4) (2010). 

Moreover, the initial notification letter from December 2005 did not address the right knee disorder claim on a secondary service connection theory under 38 C.F.R. § 3.310 (2010), as the Veteran initially raised the secondary service connection theory in his September 2006 Notice of Disagreement.  The Board thus finds that appropriate notification on the secondary service connection theory is required prior to further Board action on the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).   

The Veteran has not specifically asserted in conjunction with the current appeal that his claimed low back disorder is etiologically related to a disorder affecting one or both knees.  However, a March 2005 private treatment record indicates that the Veteran reported back symptoms "that he attributes to unrelated knee exercises for an injury that were prescribed by a physical therapist that caused the onset of his back symptoms which have not completely resolved."  By this reported history, the Board finds that a secondary service connection claim has been raised and must also be addressed, in terms of notification, development, and adjudication, on remand.  Id.

As to the increased evaluation claims concerning the shoulders, the Board finds that a further VA orthopedic examination is warranted on two bases.  First, during his October 2010 hearing, the Veteran asserted that his aching of the shoulders was "a little bit worse" since his April 2010 VA orthopedic examination.  See VAOPGCPREC 11-95 (April 7, 1995) (reexamination of a service-connected disability is warranted when the Veteran asserts increased severity).  Second, the April 2010 VA orthopedic examination report contains inconclusive information about the effect of weakness on the shoulders.  The examiner vaguely noted that "[t]his evaluation was insufficient to test for any significant weakness or lack of endurance of either shoulder," although no gross weakness or lack of endurance on the "limited evaluation with three range of motion tests" was noted.  A further VA examination report should contain more definite information as to weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claims on appeal.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  Specifically, the claims for service connection for right knee and low back disorders are to be addressed under the provisions of 38 C.F.R. § 3.310 (secondary service connection).  The Veteran should also be notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed right knee and low back disorders and the symptoms and severity of the service-connected shoulder disorders.  The examiner must review the claims file in conjunction with the examination.    

With regard to the right knee disorder, the examiner is requested to conduct a full examination, including range of motion testing, and to offer opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the current right knee disorder is etiologically related to the Veteran's period of active service, or was at least as likely as not caused or permanently worsened (i.e., aggravated) by the service-connected left knee disorder. 

With regard to the low back disorder, the examiner is requested to conduct a full examination, including range of motion testing, and to offer an opinion as to whether it is at least as likely as not that the current low back disorder is etiologically related to service, or was at least as likely as not caused or permanently worsened by the service-connected left knee disorder.  Moreover, if the examiner finds a causal relationship between the claimed right knee disorder and either service or the service-connected left knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the right knee disorder caused or permanently worsened the low back disorder.

As to the shoulder disorders, range of motion testing should be performed, with the examiner noting at what point during motion the Veteran experiences pain.  The examiner should further specifically address the presence and extent of any weakness, functional loss due to pain, excess fatigability, additional disability during flare-ups, and ankylosis.  Finally, the examiner should address the extent of any work-related impairment as a result of these shoulder disorders.

All opinions must be supported by a complete rationale in a typewritten report.

3.  After completion of the above development, the Veteran's claims for service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder (38 C.F.R. § 3.310); service connection for a low back disorder, to include as secondary to the service-connected left knee disorder and the claimed right knee disorder; and increased evaluations for left and right shoulder bursitis with impingement syndrome should be readjudicated.  In readjudicating the two increased rating claims, the applicability of  38 C.F.R. § 3.321(b)(1) (referral for extra-schedular evaluation) should be addressed.  If the determination of any of these claims remains less than fully favorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


